Title: To George Washington from Edmund Randolph, 10 January 1791
From: Randolph, Edmund
To: Washington, George


   
    Sir
    Philadelphia January 10. 1791.
   
   I do myself the honor of informing you, that the plan for opening a contract with the woollen manufacturer, appears, as far as I am able to judge, to be proper in itself, and likely to be approved by the legislature of Virginia.
   But I must confess, that I have paid more attention to the propriety of the President, undertaking a correspondence with the British Artist. I am told and believe, that it is a felony to export the machines, which he probably contemplates to bring with him. Permit me therefore to submit to your consideration, whether the continuance of your agency in this affair may not be somewhat objectionable? The project has been announced to Virginia; and the executive of that state can easily transact this business for themselves. I have the honor, sir, to be, with the highest respect, your mo. ob. serv.
   
    Edm: Randolph.
   
  